Title: To James Madison from Jacob Broom, 16 April 1789
From: Broom, Jacob
To: Madison, James


Sir,
Wilmington April 16. 1789.
I congratulate you upon the success of that inestimable Constitution which I had the honor to witness your support and approbation of; and it is with pleasure I find you are entitled to a share in the deliberations consequent of it’s adoption.
I take the liberty, Sir, to solicit the favor of your interest to the appointment of a Collector of Duties and Imposts; this being the only Commercial Town within the State; it will no doubt be considered as the proper place for the residence of such an Officer.
You may be assured, Sir, I could have procured a very general recommendation, but as I had the honor to be one of the Deputies to the Fœderal Convention, and am presently a Member of Assembly (a seat wc. I have filled for several years) I flatter myself you will consider those situations as marks of the confidence of my Fellow Citizens, as well as favorable and sufficient testimonials of my character and capacity: it is true no power of appointing to office is vested in the House of Representatives; nevertheless I have so much confidence in your friendship, that if you conceive I merit such an appointment your interest with His Excellency & the Senators from your State, more especially, will not be wanting.
If I should be so fortunate as to succeed in obtaining your favor in this business, I shall ever hold it in grateful remembrance.
I have the Honor to be, Sir, With the greatest respect & esteem Your most Obedt. and most Humble Servant.
Jaco: Broom
P. S. As I have not the Honor of being personally acquainted with the Gentlemen, Senators from Virginia, I hope you and they will be pleased to excuse my application to them in this way. A letter is now at New York for his Excellency.
J. B.
